PUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7653


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

           v.

VERNON DALE WOOD,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:12-hc-02008-BR-JG)


Argued:   October 30, 2013                Decided:   December 20, 2013


Before SHEDD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by published opinion. Senior Judge Hamilton wrote the
opinion in which Judge Shedd and Judge Thacker joined.


ARGUED: James Edward Todd, Jr., OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Greenville, North Carolina, for Appellant.     Michael
Gordon James, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.    ON BRIEF: Thomas P. McNamara,
Federal Public Defender, G. Alan DuBois, Assistant Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Rudy A. Renfer, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.




                - 2 -
HAMILTON, Senior Circuit Judge:

      Below, following a hearing, the district court found that

Vernon Dale Wood (Wood) was a “sexually dangerous person” under

the Adam Walsh Act, 18 U.S.C. § 4248 (the Act).                               As a result,

the district court committed Wood to the custody of the Attorney

General of the United States.                  Wood appeals, and we affirm.



                                                 I

                                                 A

      The Act provides for the civil commitment of a “sexually

dangerous        person”    following          the     expiration      of    their    federal

prison sentences.           Id. § 4248(a).              A sexually dangerous person

is   one    “who    has    engaged        or    attempted    to     engage     in    sexually

violent         conduct    or     child    molestation        and      who    is     sexually

dangerous to others.”             Id. § 4247(a)(5).           A person is considered

“sexually dangerous to others” if “the person suffers from a

serious mental illness, abnormality, or disorder as a result of

which      he    would     have    serious       difficulty       in    refraining       from

sexually violent conduct or child molestation if released.”                               Id.

§ 4247(a)(6).

      The Attorney General, his designee, or the Director of the

Federal Bureau of Prisons (BOP) may initiate a § 4248 civil

commitment proceeding in the district court for the district in

which the person is confined by filing a certification that the

                                               - 3 -
person is sexually dangerous within the meaning of the Act.                                  Id.

§ 4248(a).          The filing automatically stays the release of the

person from custody pending a hearing before the district court.

Id.

          Prior to the civil commitment hearing, the district court

“may order that a psychiatric or psychological examination of

the       defendant           be   conducted,      and       that     a     psychiatric       or

psychological report be filed with the court.”                               Id. § 4248(b).

If        the   district           court      finds      more       than     one       examiner

“appropriate,”               the    district       court      may         order    additional

examinations.                Id. § 4247(b).       Each examiner is designated by

the district court, “except . . .                            upon the request of the

defendant[,]            an    additional       examiner      may     be    selected     by   the

defendant.”         Id.

          To obtain a civil commitment order against a defendant, the

government is required to establish three elements by clear and

convincing evidence.               Cf. id. § 4248(d) (“If, after the hearing,

the court finds by clear and convincing evidence that the person

is    a    sexually          dangerous     person,     the    court       shall    commit    the

person to the custody of the Attorney General.”).                                  First, the

government         is    required        to   establish       that    the    defendant       has

“engaged or attempted to engage in . . . child molestation” in

the past, id. § 4247(a)(5).                    Next, the government is required to

prove       that   the        defendant       currently      “suffers       from   a   serious

                                               - 4 -
mental     illness,    abnormality,          or    disorder,”        id.    §    4247(a)(6).

Finally, the government is required to show that the defendant,

as a result of the illness, abnormality, or disorder, “would

have     serious    difficulty         in    refraining         from        .   .     .    child

molestation if released.”             Id.

                                              B

       Wood was born in July 1953.                  In 1976, he was arrested for

promoting     prostitution       in    the        first   and    second         degree,       and

simple     assault,    in   Yakima      County       Superior        Court       in       Yakima,

Washington.           The    prostitution            charges         were       subsequently

dismissed, but Wood was convicted of the simple assault charge

and received a suspended sentence of fifteen days.

       In April 1977, Wood was arrested for promoting prostitution

and compelling prostitution in Malheur County Circuit Court in

Malheur,     Oregon.        He   was    found       guilty      of     both      counts      and

sentenced    to    eighteen      months’      imprisonment           for    the     promoting

prostitution count and sentenced to a consecutive term of three

years’ imprisonment for the compelling prostitution count.                                    One

of   the   women   involved      in     these       prostitution        offenses           was    a

sixteen-year old female.

       In August 1987, Wood was charged with sexual abuse in the

second degree in Polk County District Court in Polk, Iowa.                                       In

May 1989, he was found guilty of this offense, which involved

intercourse with a ten-year old girl, and sentenced to twenty-

                                            - 5 -
five   years’      imprisonment.             He    was    released         from   prison     in

January 2001.

       On   April      16,   2001,    Wood        was    arrested     and       charged   with

failure to comply with sex offender registry requirements in

Polk County District Court.                 He received a suspended sentence of

two years’ imprisonment and placed on probation.

       Wood’s probation was revoked, and the two-year sentence was

reinstated, following his arrest in March 2002 in Wayne County,

Iowa on five counts of supplying alcohol to minors.                               He pleaded

guilty      to   one   such   count     and        was   sentenced         to   time   served

(twenty-four hours) plus a $250 fine.

       On May 3, 2004, Wood was arrested and charged in Decatur

County, Iowa with lascivious acts with a child and being a felon

in possession of a firearm.                       These charges were not pursued

because      the    State     of     Iowa     deferred          to   the    United     States

Attorney’s Office for prosecution.                       Following the dismissal of

the state charges, Wood was indicted on October 13, 2004 by a

federal grand jury sitting in the Southern District of Iowa and

charged with two counts of being a felon in possession of a

firearm and ammunition under 18 U.S.C. § 922(g)(1).

       In February 2005, Wood was charged with seven counts of

sexual abuse in the second degree in Decatur County District

Court.       These     counts      arose     after       Wood    allegedly        molested    a

female under the age of twelve over a period of three years.

                                            - 6 -
These charges were ultimately dismissed in lieu of the federal

prosecution.

      On May 9, 2006, Wood was convicted of the federal charges

of being a felon in possession of a firearm under § 922(g)(1).

In preparation for sentencing, a presentence report (the 2006

PSR) was prepared.         The 2006 PSR describes in detail Wood’s

criminal   history,   including      the       circumstances   surrounding   his

conviction for sexual abuse in the second degree in May 1989 and

his conviction for supplying alcohol to a minor in March 2002.

The 2006 PSR also describes the circumstances surrounding the

February 2005 Iowa state charges for sexual abuse in the second

degree.        Following    a     sentencing        hearing,    Wood    received

concurrent 100-month sentences on the two § 922(g)(1) counts. 1

      Wood’s projected release date from prison (with good-time

credits factored) was August 13, 2012.               On January 9, 2012, the

BOP   certified   that     Wood    was     a    “sexually   dangerous   person”

pursuant to § 4248(a), automatically staying his release pending

an evidentiary hearing.           According to the certification, based

on Wood’s prior criminal history and psychological assessments


      1
       Wood has been convicted in a variety of state courts of
numerous non-sexual offenses, including larceny/shoplifting,
interference with a police officer, malicious mischief, simple
assault, second degree assault with a deadly weapon, driving
while under the influence, driving without a valid license,
second degree escape, resisting arrest, and harassment.



                                     - 7 -
of   him,   he     would    have    serious          difficulty      refraining    from

sexually violent conduct or child molestation if released.

      On January 23, 2012, the district court appointed Dr. Harry

Hoberman    (Dr.      Hoberman),        a     licensed     psychologist,     as     the

district court’s designated examiner, pursuant to § 4247(b) and

Standing Order of the Court No. 11-SO-4 (the Standing Order).

The Standing Order, which governed all cases arising under the

Act, was issued by the Chief Judge of the United States District

Court for the Eastern District of North Carolina on November 14,

2011. 2     Paragraph      5(h)    of    the    Standing     Order     addresses    the

appointment      of   the    two        types       of   examiners    identified     in

§ 4247(b), a “court-selected examiner” (under Paragraph 5(b) of

the Standing Order) and an “additional examiner” selected by the

defendant (under Paragraph 5(c) of the Standing Order).                           (J.A.

17, 18).    Paragraph 5(h) of the Standing Order bars counsel from

either party from communicating

      in writing, orally, or in any other manner with the
      examiner   about  the  substance  of   the  examiner’s
      examination of the respondent, the report on the
      examination, or other matters relating to the merits
      of the proceeding against the respondent except during
      questioning at a deposition or hearing without leave
      of court.




      2
       The Standing Order replaced an earlier standing order
issued on August 4, 2010.      Recently, the Standing Order was
replaced by a standing order issued on October 21, 2013.



                                            - 8 -
(J.A. 20). 3

     Additionally,   Paragraph     5(d)    of   the    Standing    Order

establishes the procedures governing how a defendant may obtain

a “non-testifying examiner” pursuant to Rule 26(b)(4)(D) of the

Federal Rules of Civil Procedure.         (J.A. 18).    In particular,

the Standing Order states:

     Non-testifying Examiner Retained by the Respondent.
     The respondent may without undue delay move, ex parte
     and under seal, if he chooses, for approval for an
     expert he has retained pursuant to Fed. R. Civ. P.
     26(b)(4)(D) to conduct an examination of him.       Any
     such motion shall include a certification that the
     expert has agreed to perform the examination and the
     proposed date for it, and the expert’s curriculum
     vitae or comparable documentation demonstrating the
     expert’s    qualifications    and   providing   contact
     information for the expert.       The motion shall be
     supported by a memorandum showing that the examination
     is needed in light of any examinations of the
     respondent already ordered or completed and that the
     additional examination would not unduly delay the
     commitment hearing.     Examiners retained pursuant to
     Fed. R. Civ. P. 26(b)(4)(D) and examinations and
     reports by them are not subject to the provisions of
     subparagraphs (b), (c), (e), (f), (g), or (h), which
     apply to examiners appointed pursuant to 18 U.S.C.
     § 4247(b) and examinations and reports by them.

(J.A. 18-19). 4




     3
       Paragraph 5(h) of the Standing Order does permit non-
substantive ex parte communications, such as communications
involving scheduling, the service of documents, and the payment
of fees.
     4
        Of note, Wood never sought the            appointment     of   an
additional examiner under Rule 26(b)(4)(D).



                                 - 9 -
       On    February        8,   2012,     Wood     filed   a   motion    seeking    the

appointment of Dr. Fabian Saleh (Dr. Saleh) as an additional

examiner as provided in § 4247(b) and § 4248(b).                           On February

14, 2012, the district court granted Wood’s motion.

       On July 6, 2012, Wood filed a motion seeking clarification

of Paragraph 5(h) of the Standing Order or, in the alternative,

seeking leave to substantively communicate ex parte with Dr.

Saleh.       A    United      States    Magistrate      denied    Wood’s    request    to

substantively communicate ex parte on the basis that Paragraph

5(h) prohibited such communications without leave of court and

Wood failed to show “circumstances justifying overriding” the

dictates         of     Paragraph      5(h).         Consequently,        although    the

magistrate judge permitted Wood to discuss substantive matters

concerning            the    commitment      hearing     with     Dr.     Saleh,      such

discussions were required to be in the presence of counsel for

the government.

       Wood appealed this ruling to the district court, contending

that   the       magistrate       judge’s    ruling     deprived    him    of   his   due

process rights.              In particular, Wood contended that he had a

right to have an expert examine him, testify on his behalf, and

consult     with       his   attorney.         The   district    court    affirmed    the

magistrate judge’s ruling, concluding that the magistrate judge

correctly interpreted the Standing Order and that the Standing

Order was consistent with the Act.

                                            - 10 -
       On     July          30,   2012,        the    district          court    held    a     civil

commitment hearing.                  Wood conceded the first prong under the

Act,       which    called        for    the    government         to    prove    by    clear     and

convincing         evidence        that        Wood    had    previously         engaged     in    or

attempted          to       engage       in     sexually       violent          acts    or     child

molestation.            At the hearing, Dr. Tanya Cunic (Dr. Cunic), Dr.

Hoberman, Dr. Saleh, and Eva Toney, Wood’s sister, testified. 5

       Dr. Cunic testified that she was a forensic psychologist at

FCC Butner in Butner, North Carolina.                               Dr. Cunic performed a

forensic evaluation of Wood.                      Dr. Cunic performed her evaluation

pursuant       to       a    referral      from       the    Sex   Offender        Certification

Review Branch.               Dr. Cunic testified that Wood did not submit to

a clinical interview and she performed a record review.

       Dr.     Cunic         testified         that    she    diagnosed          Wood   with      two

serious mental disorders: (1) Pedophilia, Sexually Attracted to

Females, Non-Exclusive Type, based on Wood’s history and pattern

of     offending;           and    (2)        Personality      Disorder,         Not    Otherwise

Specified with Antisocial Traits, based on Wood’s history of

volatile           interpersonal              relationships,             assaults,       unstable

employment, and frequent contacts with law enforcement.                                           Dr.

Cunic further testified that, based on Wood’s serious mental




       5
           Of note, Wood did not testify.



                                                - 11 -
disorders    and    dynamic    risk      factors,     he   would      have    serious

difficulty in refraining from child molestation.

     Dr.    Hoberman    testified     that     he   diagnosed      Wood      with   two

serious mental disorders: (1) Pedophilia, Sexually Attracted to

Females; and (2) Antisocial Personality Disorder.                      Dr. Hoberman

also testified that he believed that Wood would have serious

difficulty in refraining from future acts of child molestation

if   released,      based     on   Wood’s      serious        mental      disorders,

admissions during psychological testing, and a risk assessment

Dr. Hoberman performed.

     Dr. Saleh testified that there was no evidence that Wood

suffered from Pedophilia.           Likewise, Dr. Saleh testified that

Wood did not suffer from Antisocial Personality Disorder.                            Dr.

Saleh   testified      that   he   did    diagnose     Wood    with     Personality

Disorder Not Otherwise Specified but that there was no link in

Wood’s case between the disorder and sexual reoffending.                            Dr.

Saleh further testified that, if the district court found Wood

suffered from a serious mental disorder, he believed Wood would

not have serious difficulty in refraining from engaging in child

molestation.

     On September 6, 2012, the district court issued its civil

commitment order.        The district court first summarized Wood’s

offense history.        The district court then turned to the three

elements    required    for   civil      commitment    under    the    Act.         With

                                      - 12 -
regard to the first element, the district court found that the

government had proved that Wood had previously engaged in child

molestation based on Wood’s 1989 conviction for sexual abuse in

the second degree.

      With regard to the second element, the district court found

that Wood suffered from Pedophilia, a serious mental disorder.

The   district   court    credited      the   opinions    of     Drs.   Cunic    and

Hoberman over the opinion of Dr. Saleh.              The district court held

that it did not ascribe much weight to the uncharged sexual

misconduct.      The     district    court     found,     however,      that    when

combined with the 2004 charge, the uncharged sexual misconduct

was entitled to significant weight.               The district court arrived

at this conclusion after it credited Drs. Hoberman’s and Cunic’s

explanation of its relevance.

      The   district     court   also    found     that   Wood    suffered      from

another serious mental disorder, that is, Personality Disorder,

Not Otherwise Specified with Antisocial Traits.                     According to

the   district    court,     this       finding     was    supported      by     the

psychological testing performed by Dr. Hoberman.                    The district

court further noted that Wood

      has failed to conform to social norms with respect to
      lawful behaviors as evidenced by his extensive non-
      sexual criminal history. [Wood] has acted impulsively
      in the past and has also demonstrated aggressiveness,
      as indicated by his multiple convictions for assault.
      . . . [Wood] has continued his irresponsible behavior
      while   in    federal   custody,  incurring   various

                                     - 13 -
     disciplinary infractions for conduct such a fighting
     with another person in 2008, and making, possessing,
     or using intoxicants on more than one occasion in
     2009.

(J.A. 350-51) (footnote omitted).

     With regard to the third element, the district court found

that Wood would have serious difficulty in refraining from child

molestation   if       released.       In    so    finding,       the   district        court

credited    the    opinions      of    Drs.       Cunic    and    Hoberman      over     the

opinion of Dr. Saleh.



                                            II

     Wood    argues      that    the     Standing         Order    violates       his    due

process rights.          “We review the district court’s ruling on a

constitutional challenge to a federal statute de novo.”                            United

States v. Timms, 664 F.3d 436, 444 (4th Cir. 2012).

     The gist of Wood’s argument is that the Standing Order is

fundamentally      unfair       because      it     prohibits       him    from     having

substantive       ex     parte        communications           with       his     selected

(“additional”)     examiner,       Dr.      Saleh.        In   Wood’s     view,    such    a

prohibition is inherently unfair because the government is not

prevented from having substantive ex parte communications with

its BOP experts.          To ensure fundamental fairness, Wood insists

that he is entitled to have substantive ex parte communications

with his selected examiner.


                                         - 14 -
       In response, the government contends that Wood received a

fair hearing and, therefore, his due process rights were not

infringed.           The government points out that the Standing Order

permits representation by counsel, and allows a defendant to

testify at the hearing, present evidence, subpoena witnesses,

and    confront        and    cross-examine         witnesses.               The     government

further points out that the Standing Order permits the defendant

to    move,    pursuant       to   Rule    26(b)(4)(D),          for    a     non-testifying

examiner, who can examine the defendant and discuss ex parte the

strengths and weaknesses of the defendant’s case with counsel,

thereby       assisting      the    defendant        in    developing          his    defense.

Finally, the government points out the Standing Order “ensure[s]

that    the       district     court      as   the    fact-finder             receives    only

unvarnished          and     neutral      information”           from        the     testifying

experts.       Appellee’s Br. at 20.

       Although a civil commitment hearing is civil in nature,

Addington v. Texas, 441 U.S. 418, 428 (1979), a negative outcome

in    such    a    proceeding      results     in     a    “massive          curtailment     of

liberty,” Vitek v. Jones, 445 U.S. 480, 491 (1980) (citation and

internal       quotation      marks    omitted),          such    that       procedural    due

process       does    guarantee     certain     protections             to    defendants     in

civil commitment proceedings.                  Id. at 491-94.                As we noted in

United States v. Baker,



                                           - 15 -
     the constitutional rights to which a defendant in a
     criminal trial is entitled do not adhere to a
     respondent in a commitment hearing. Nonetheless,
     because an adverse result in a commitment hearing
     results   in    a   substantial   curtailing   of    the
     respondent’s   liberty   (whether  the   respondent   is
     already a prisoner or not), . . . the Supreme Court
     has held that procedural due process does guarantee
     certain protections to civil commitment respondents.

45 F.3d 837, 842-43 (4th Cir. 1995). 6

     We also noted in Baker that the Supreme Court in Vitek

outlined the following minimum safeguards to which due process

guarantees a defendant in a civil commitment proceeding:

     [A] hearing at which evidence is presented and the
     respondent is provided a chance to be heard and to
     present documentary evidence as well as witnesses; the
     right to confront and to cross-examine government
     witnesses at the hearing, except upon a showing of
     good cause; an independent decisionmaker; a written,
     reasoned decision; the availability of an independent
     advisor, not necessarily an attorney; and effective
     and timely notice of the pendency of the hearing and
     of all these rights.

Id. at 843.

     In    our   case,   the   Standing   Order     unquestionably    complies

with the minimum safeguards required by due process.                 Under the

Standing    Order,   Wood      was   provided   a   hearing   at   which   the

government was required to produce clear and convincing evidence

to support the civil commitment.           Wood was provided counsel and

     6
       In addition, Congress, by statute, has expressly provided
for certain protections. See 18 U.S.C. § 4247(d) (providing the
defendant with representation by counsel, and an opportunity to
testify, to present evidence, to subpoena witnesses, and to
confront and cross-examine witnesses who appear at the hearing).



                                     - 16 -
adequate    notice,   and   he   was    given         an   opportunity       to   present

evidence in support of his case and to present witnesses.                               Wood

also was provided an opportunity to confront and cross-examine

the    government’s     witnesses.              The    district     court         was    an

independent    decisionmaker        and     provided         a   written,         reasoned

decision.

      Wood’s major complaint is that he lacks the blocks to build

an adequate defense.        See Appellant’s Br. at 39 (citing Ake v.

Oklahoma, 470 U.S. 68, 77 (1985) (noting that “a criminal trial

is    fundamentally     unfair   if       the     State      proceeds    against         an

indigent defendant without making certain that he has access to

the   raw   materials    integral      to   the       building    of    an    effective

defense”)).     In particular, he claims that the Standing Order

neither provides pretrial access to an expert, nor allows such

an expert to testify at the hearing.

      Wood’s claims ring hollow for several reasons.                         First, the

Standing Order does allow pretrial access to an expert.                             Under

the Standing Order, a defendant, pursuant to Rule 26(b)(4)(D),

can move the district court to retain a non-testifying expert,

who can examine the defendant and consult with counsel. 7                                For



      7
       The standing order issued on October 21, 2013, which now
governs in the Eastern District of North Carolina, allows a
defendant to designate as a testifying expert witness an
examiner   initially  retained  as  a  non-testifying  examiner
(Continued)
                                      - 17 -
reasons   unclear           from     the    record,      Wood    declined          to     seek     such

assistance.           Second, Wood was permitted to select Dr. Saleh, who

testified at the hearing.                   Dr. Saleh’s expert opinions supported

Wood’s    claim        that     he    was    not     a    sexually          dangerous        person.

Third,    due         process       does     not     require         that        the     defendant’s

pretrial expert be the same person as the defendant’s testifying

expert, as Wood suggests.                    Such a requirement certainly is not

necessary        to     ensure       that     the     civil      commitment              hearing    is

fundamentally fair.                Cf. Mathews v. Eldridge, 424 U.S. 319, 333

(1976)    (“The        fundamental          requirement         of    due        process     is     the

opportunity to be heard at a meaningful time and in a meaningful

manner.”)        (citation         and      internal      quotation              marks     omitted);

Vitek, 445 U.S. at 500 (Powell, J., concurring in part) (“The

essence of procedural due process is a fair hearing.”).                                          To be

sure, although a process of having two experts designated by the

defendant    may        appear       unnecessarily        complicated             and     burdensome

where the duties easily could be filled by one expert, allowing

the defendant to designate at least two experts to examine him

instead     of        one    does     have     the       advantage          of     providing        the

defendant the views of another expert who may further assist the

defendant in developing his defense.                            Put differently, simple



pursuant to Rule 26(b)(4)(D) and allows the defendant to engage
in substantive ex parte communications with such expert.



                                              - 18 -
logic       suggests     that     an   extra    set   of   examination      eyes   helps,

rather than hurts, the defendant’s case.                          In sum, we conclude

there was no due process violation in this case. 8



                                               III

        Wood argues that the district court abused its discretion

by admitting unreliable hearsay into evidence.                         “We review the

district court’s evidentiary rulings for abuse of discretion.”

United States v. Delfino, 510 F.3d 468, 470 (4th Cir. 2007).

        Below,     the     district     court    admitted    state     police      reports

concerning Wood’s March 2002 arrest for supplying alcohol to a

minor and his May 2004 arrest for lascivious acts with a child

and being a felon in possession of a firearm.                            The district

court also admitted a 2005 Iowa Department of Human Services

Child       Protective      Assessment     Report.         This    report   formed    the

basis of the February 2005 Iowa state charges for sexual abuse

in the second degree.                  Wood objected to the admission of these

reports, but did not object to the admission of the 2006 PSR,

which       sets   forth    the    vast   majority      of   the    relevant    evidence

contained in the reports to which Wood objected.


        8
       Wood also argues that the language of § 4247 provides for
substantive   ex    parte    consultation  with   his   selected
(“additional”) examiner.    We have reviewed this argument and
find it to be without merit.



                                          - 19 -
       Wood argues that the district court erred when it admitted

the    reports       referenced         above        because    such    reports        contained

inadmissible hearsay, and further erred when it permitted the

government’s         experts       to    testify        about    the    contents       of   these

reports.       Wood posits that this allowed the government’s experts

to    exceed    their       prescribed          role    as     those    who    interpret       the

“‘meaning       of    the       facts.’”           Appellant’s        Br.    at   45     (quoting

Addington, 441 U.S. at 429).

       We find no abuse of discretion.                           The challenged reports

were admissible under Rule 703 of the Federal Rules of Evidence,

which    permits       an       expert        to     testify     to    opinions        based    on

inadmissible         evidence,          including       hearsay,       if    experts      in   the

field    reasonably             rely     on     such       evidence     in     forming      their

opinions.        All of the experts in this case relied in part on

some of the challenged reports in rendering their respective

opinions.            The    reliability            of   the     challenged        reports      was

supported       by    the       fact    that       these    reports     were      used    in   the

preparation of the 2006 PSR, which was admissible as an official

document under Rule 803(8) of the Federal Rules of Evidence.

See United States v. Pardee, No. 12-6839, 2013 WL 3316313, at *4

(4th    Cir.    July       2,    2013)        (per    curiam)    (unpublished)           (holding

that, in a civil commitment proceeding, PSR is admissible as an

official       document         under    Rule        803(8)).     Finally,        because      the

district court was also the trier of facts, the district court’s

                                               - 20 -
evidentiary gatekeeping function was relaxed, and the district

court was in the best position to decide the proper weight to

give the expert opinions.               See In re Salem, 465 F.3d 767, 777

(7th Cir. 2006) (“[W]here the factfinder and the gatekeeper are

the    same,    the    court    does    not    err    in    admitting    the    evidence

subject to the ability later to exclude it or disregard it if it

turns out not to meet the standard of reliability established by

Rule 702.”); United States v. Brown, 415 F.3d 1257, 1269 (11th

Cir. 2005) (“There is less need for the gatekeeper to keep the

gate    when     the     gatekeeper       is       keeping     the     gate    only   for

himself.”).       The case below was a classic case of a battle of

the experts, and the district court clearly was at liberty to

choose the opinions of Drs. Cunic and Hoberman over the opinion

of Dr. Saleh.          See Connorton v. Harbor Towing Corp., 352 F.2d

517, 518 (4th Cir. 1965) (“An appellate court is not the proper

forum to refight a battle of expert witnesses.”).

       In any event, any error in the admission of the challenged

reports is harmless.           See United States v. Clarke, 2 F.3d 81, 85

(4th    Cir.     1993)      (holding    that       the     admission    of    cumulative

testimony was harmless); Smith v. Firestone Tire & Rubber Co.,

755    F.2d     129,   132     (8th    Cir.    1985)       (“Improper    admission     of

evidence       which   is    cumulative       of    matters    shown    by    admissible

evidence is harmless error.”).                 As noted above, the 2006 PSR was

admissible as an official document before the district court

                                         - 21 -
under Rule 803(8), and Wood understandably does not challenge

the admissibility of the 2006 PSR before this court.           Yet, the

2006 PSR sets forth the vast majority of the relevant evidence

contained in the challenged reports.         As such, the information

contained   in   these   reports    merely   is   cumulative   to   other

admissible evidence.



                                     IV

     For the reasons stated herein, the judgment of the district

court is affirmed.

                                                                AFFIRMED




                                   - 22 -